Citation Nr: 1615114	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism as a result of exposure to herbicides and other chemicals.

2.  Entitlement to service connection for liver disease as a result of exposure to herbicides and other chemicals.

3.  Entitlement to service connection for basal cell carcinoma with partial left outer ear loss as a result of exposure to herbicides and other chemicals.

4.  Entitlement to service connection for osteoporosis as a result of exposure to herbicides and other chemicals. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to January 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions. 

In January 2016, the Veteran testified at a videoconference hearing at the RO in San Diego, California.  A transcript of this hearing is of record. 

The Board notes that the January 2011 statement of the case (SOC) also included the issue of entitlement to service connection for memory problems.  Throughout the processing of the claims on appeal, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) (also claimed as anxiety and memory loss) in a September 2013 rating decision.  This decision was a complete grant of benefits with respect to this issue of service connection for memory problems.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

The issues of entitlement to service connection for a back disability and entitlement to compensation under 38 U.S.C.A. § 1151 for an eye disability related to detached retina surgery have been raised by the record in August 2011 and October 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims. 

The Veteran is seeking service connection for the disabilities on appeal as due his military service.  At his January 2016 hearing, the Veteran asserted that he developed skin cancer on his left ear and face due to extensive exposure to the sun during active duty service.  He asserted that he served on the flight deck on the U.S.S. Constellation for 8 to 10 hours per day with no protective hats or sunblock and suffered significant sunburns.  The Veteran also asserted that he suffered chemical and fire-related burns from exposure to burning jet fuel and agent orange from fires on planes that had been shot and crashed while landing.  

The Veteran further asserted that breathing the fumes from these burning fuels and agent orange also resulted in liver disease, hypothyroidism, and osteoporosis.  In an April 2009 statement, the Veteran reported that he was exposed to dangerous chemical fumes from jet fuel and fluid, burning tires, metals, plastics, etc., while working on the flight deck.  He reported that he had to assist during major incidents from plane crashes and fires.  

With regard to the Veteran's reported agent orange exposure, the Veteran asserted at the hearing that his ship got very close to the Saigon River in the Gulf of Tonkin battles but he never touched land.  His personnel records reflect that he served aboard the USS Constellation from June 1964 to November 1964 in the Vietnam Combat Zone and that he served in support of operations in the Gulf of Tonkin in August 1964. 

A review of his service treatment records reveals no complaints, treatment, or diagnoses of hypothyroidism, liver disease, basal cell carcinoma, or osteoporosis.

Post-service medical evidence documents diagnoses or treatment for osteoporosis, nonalcoholic liver disease, hypothyroidism, and basal cell carcinoma.

The Veteran has submitted a January 2009 letter from a private physician at Kaiser Permanente who stated that he was exposed to various wartime chemicals during his 1960s military service and these dangerous chemicals caused burns to his face and body.  She further stated that the Veteran inhaled various poison fumes, which could subsequently cause serious illness later in life.  The physician found that the Veteran's significant exposure to dangerous wartime chemicals and his daily excessive sun exposure during military service has most likely caused his cancer condition.  

While the Board acknowledges the January 2009 private opinion, there is no indication that this physician reviewed the claims file, to include his service treatment records, nor did she offer a detailed rationale for her opinion.  Further, this opinion is based on the Veteran's report of being exposed to fumes and chemicals from in-service fires, an assertion that has not yet been verified by the evidence of record.  As such, the Board finds that these issues must be remanded in order to obtain the deck logs to attempt to verify the Veteran's reports of fires while on board the USS Constellation, as well as to provide the Veteran with appropriate VA examinations necessary for the proper assessment of all claims on appeal.  38 U.S.C.A. § 5103A (West 2015).

Additionally, the Veteran testified at the January 2016 hearing that he sought treatment at the San Diego VA Medical Center (VAMC) immediately upon discharge from service and that he continued to seek VA and private treatment since 1965.  While the claims file contains some private treatment records dating back to the 1980s, these records do not date back to 1965.  Upon remand, the AOJ should obtain all electronic and archived records from the San Diego VAMC and identified private treatment records dating back to 1965, as well as all recent VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate the following with the claims file:

a. All available treatment records from the Loma Linda VAMC (and associated clinics) from September 2013 to the present; 

b. All available archived paper and electronic treatment records from the Loma Linda VAMC (and associated clinics) from January 1965 to July 2010; and 

c. All available archived paper and electronic treatment records from the San Diego VAMC (and associated clinics) from January 1965 to the present.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the disabilities on appeal dating back to 1965 that have not yet been associated with the claims file.  Attempts should be made to obtain all identified medical records.  Associate any records received, including negative responses, with the claims file.

3. Attempt to verify by all means necessary the Veteran's reports of witnessing fires on the flight deck and plane crashes aboard the USS Constellation from April 1963 to December 1964.  Deck logs for this time period should be obtained and reviewed as well.

4. All development noted above must be completed to the extent possible and all available VA archived paper records obtained before scheduling the Veteran for the following examinations. 

5. The RO should review information obtained pursuant to instruction #3 and prepare a memorandum for the file as to whether there is any corroboration of plane crashes or fires on the flight deck on the USS Constellation.  If so, instruct the following examiners they should assume that the Veteran was exposed to chemicals and fumes ordinarily associated with a plane fire or crash, such as jet fuel, aircraft parts, burning rubber, munitions, etc.  If not, then instruct the examiners to assume exposure to fumes from aircraft or similar exposure from working on a flight deck (but not working directly on planes).

6. Schedule the Veteran for a VA examination for his hypothyroidism claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current thyroid disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed thyroid disability, to include hypothyroidism, began in or was caused by his service.  




The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. Schedule the Veteran for a VA examination for his liver disease claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current liver diseases.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed liver disease began in or was caused by his service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. Schedule the Veteran for a VA examination for his basal cell carcinoma with partial left outer ear loss claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current skin cancers or residuals from skin cancers.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed skin cancer or residuals from skin cancer, to include basal cell carcinoma with partial left outer ear loss, began in or was caused by his service.  In doing so, the examiner should note that in-service sunburns is conceded.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9. Schedule the Veteran for a VA examination for his osteoporosis claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to diagnose the Veteran with all current osteoporosis disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed osteoporosis disability began in or was caused by his service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10. Then, readjudicate the claims on appeal.  In particular, review all the evidence that was submitted since the most recent adjudication of these claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

